DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 6, in the reply filed on 2/8/22 is acknowledged.  
The traversal is on the ground(s) that the decorated molded article of Group II includes the composite layer structure having a mixed region between the two layers of Group I, as shown in figs 1 and 5, and that therefore the Groups are not mutually exclusive.
This is not found persuasive because, first, Group II does not recite a mixed region between the two layers of the composite layer structure part of the decorated molding article. Even the argued fig. 5 does not show a mixed region 106. Secondly, Groups I and II are drawn to different articles, as discussed in the previous office action. Even if one were to distinguish the groups as intermediate-final products, they would still be restricted. 
The requirement is still deemed proper and is therefore made FINAL.
Note is made that if/when Group I is found to be in condition for allowance, Group II can be examined for rejoinder if it depends from the allowable subject matter or has all the limitations of the allowable subject matter.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KOJI et al (CN 101234546, using machine translation).


Claims 1 – 3: KOJI discloses (see entire document) a composite layer structure comprising a thermoplastic base layer and a surface layer (abstract, claim 1) [reading on the claimed first and second layers]. 
The surface layer comprises polycarbonate, methyl methacrylate styrene copolymer or a combination of both ([0008], [0009], [0050]) [reading on the claimed polymers of the second layer]. 
The base layer is chosen from acrylonitrile-butadiene-styrene (ABS), methyl methacrylate and a few others ([0014]-[0018]) [reading on the claimed first layer and reading on the claimed first and second layers being different from each other]. 
Since there are few polymers to choose from, KOJI anticipates the claims. If genus is small, if one can at once envisage each member of the group, then it is anticipated In re Petering 301 F.2d 676, 681 (CCPA 1962). Alternatively, it would have been obvious to one of ordinary skill in the art to have chosen polymers from KOJI’s disclosed list based on KOJI’s disclosure of choosing based on the desired properties, such as hardness, elasticity, toughness, transparency, defects, warping, haze, end-use of the product, etc. ([0004], [0014], [0048], [0049], [0051]-[0053], [0057]-[0059], tables 1-2).
The thickness of the composite structure is disclosed at 20-500 microns ([0008], [0057]) [i.e., 0.01 – 0.5 mm, fully encompassing the claimed 0.01 = 1 mm], with examples of 0.125 mm, 0.300 mm, etc. (tables1-2) [meeting the claimed range]. 
The structure is formed by a co-extrusion molding film process ([0056], claim 17) [reading on the claimed product-by-process].
Claim 4: KOJI is silent whether there is a mixed region between the first and second layer comprising the material of both layers. However, since both layers are co-extruded ([0056], examples, claim 17) and the surface layer is disclosed to be melt-laminated to the base layer as they extrude ([0080], [0082]), the heat from the extrusion and the bonding between the layers in order to form the laminate would inherently cause a certain amount of mixing between the layers. Any difference imparted by the process would have been obvious to one having ordinary skill in the art at the time the invention was filed because where the examiner has found a substantially similar process as in the applied prior art, the burden of proof is shifted to the applicant to establish that their product’s properties is patentably distinct. For instance, one of ordinary skill in the art would be motivated to allow some mixing of the layers to ensure a strong bond between the two layers to ensure good lamination.
Claim 5: KOJI discloses dyes and pigments ([0046], [0054]).
Claim 6: KOJI discloses that the structure has high transparency ([0004], [0014]) and a light transmittance of 90% or more ([0059]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765